Citation Nr: 0422127	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's post-operative left knee patellar 
subluxation repair residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1997 to August 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Togus, Maine, Regional Office (RO) which established service 
connection for post-operative left knee patellar subluxation 
repair residuals and assigned a 10 percent evaluation for 
that disability.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's post-operative left 
knee patellar subluxation repair residuals.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The accredited representative asserts that the veteran's 
post-operative left knee disorder is manifested by severe and 
persistent left knee pain, weakness, instability, and 
functional limitation of motion.  In the December 2001 
substantive appeal, the accredited representative tacitly 
advances that the veteran's left knee disability has 
increased in severity and requests that the veteran be 
afforded an additional VA examination for compensation 
purposes.  

An August 2002 VA treatment entry states that the veteran 
complained of left knee pain, swelling, popping, and 
"snapping."  On examination of the left knee, the veteran 
exhibited a "full" range of motion of the joint with 
crepitus on extension; a well-healed surgical scar; an 
atrophied quadriceps muscle; and no effusion.  A diagnostic 
impression of post-operative knee pain was advanced.  The VA 
physician made no findings as to whether the veteran 
experienced any left knee functional impairment due to his 
diagnosed joint pain.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination for compensation 
purposes would be helpful in resolving the issues raised by 
the instant appeal.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his 
service-connected left knee disability 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after August 2002, not 
already of record, be forwarded for 
incorporation into the claims file.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected post-operative 
left knee patellar subluxation repair 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's post-operative left knee 
patellar subluxation repair residuals 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner should fully 
describe any joint instability, weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the left knee should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's post-operative left knee 
disability derangement upon his 
vocational pursuits.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted. 

4.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
his post-operative left knee patellar 
subluxation repair residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


